Exhibit 10.1

 

LOGO [g621311g98q08.jpg]

September 6, 2018

Mr. James Mead

Executive Vice President & Chief Financial Officer

Alexander & Baldwin, Inc.

822 Bishop Street

Honolulu, Hawaii 96813

Dear Jim:

In connection with your decision to resign as the Company’s Executive Vice
President and Chief Financial Officer, effective as of November 15, 2018 (the
“Resignation Date”), and in recognition of your contributions and to promote a
smooth transition, the Company is willing to offer you the following terms (this
“Letter Agreement”).

If you remain employed with the Company through the Resignation Date, you will
receive a payment of $360,500 (less applicable tax withholdings) (the
“Payment”). This amount is equivalent to your 2018 Alexander & Baldwin, Inc.
Performance Improvement Incentive Plan full year target of 70%. The Payment will
be paid to you within thirty days of the Resignation Date, conditioned upon your
signing within 21 days after the Resignation Date a mutual release of claims in
the mutually agreed on form attached hereto as Exhibit A (the “Release”) and you
do not subsequently revoke the release prior to it becoming effective. If you
are terminated by the Company for “Cause” (as defined in the Company’s Executive
Severance Plan) before the Resignation Date, then you will not receive the
Payment.

For clarity, your rights to the Payment as set forth above are separate from and
in addition to the following:

 

  (a)

continuation, through the date your employment with the Company is terminated,
of:

 

  (i)

your current base salary at the annualized rate of $515,000 (less any applicable
tax and other payroll withholdings), or if your employment is terminated by the
Company without “Cause” (as defined in the Company’s Executive Severance Plan)
prior to the Resignation Date, you shall receive your current base salary at the
annualized rate of $515,000 (less any applicable tax and other payroll
withholdings) through November 15, 2018,

 

  (ii)

your current employee benefit coverages,

 

  (iii)

the reimbursement of any business expenses incurred by you on or before the date
your employment with the Company is terminated (in accordance with current
Company policy and practices), and

822 Bishop Street Honolulu, Hawaii 96812 p (808) 525-6611 f (808) 525-6652
alexanderbaldwin.com



--------------------------------------------------------------------------------

LOGO [g621311g98q08.jpg]

 

  (iv)

your rights to continued vacation accruals;

 

  (b)

any COBRA health care continuation rights you may have after November 30, 2018
(or your employment termination date, if earlier) for you and your family;

 

  (c)

any vested rights you have (as of the date of this Letter Agreement or as of any
subsequent date on or before the date your employment with the Company is
terminated) to your 401(k) account balance and any 401(k) Company matching
contributions for 2017 or 2018; and

 

  (d)

any rights you have to any already vested stock-based awards (or any unvested
stock-based awards that would for any reason otherwise vest on or before
November 15, 2018, or your employment termination date, if earlier).

You will continue to receive D&O insurance and indemnification coverage rights,
as described in Section 7 of the Executive Employment Agreement (“Employment
Agreement”) between you and the Company, dated July 10, 2017 and/or as provided
under the Company’s articles of incorporation and/or By-Laws.

It is mutually agreed that your employment continues to be at-will, which means
your employment is for no definite period of time and that either you or the
Company may terminate your employment, at any time, with or without reason. No
communication, whether written or oral, shall supersede, or alter, the at-will
status of your employment, unless authorized in writing by the Chief Executive
Officer of the Company. If you are hereafter terminated by the Company for any
reason other than for “Cause” prior to the Resignation Date, or due to death or
disability prior to such date, you will be entitled to an accelerated payment of
the Payment conditioned upon you (or your legal representative or estate, as
appropriate) signing the Release and you (or your legal representative or
estate, as appropriate) not subsequently revoking the Release in the time frames
provided. You will not be entitled to any severance payments under the Executive
Severance Plan or any other plans in connection with your resignation of
employment with the Company.

For clarity, your current unvested stock-based awards will remain outstanding
until November 15, 2018 (or the date your employment terminates, if earlier),
and will be forfeited after such date if not vested prior to that date.

This Letter Agreement confirms that if after November 15, 2018 (or your
applicable employment termination date, if earlier) (i) you are requested in
writing by the Board or Company to provide any assistance to the Board or the
Company, and you in fact do so, or (ii) you are required or requested by any
Federal or State regulatory or other governmental agency to testify or provide
information in connection with any inquiry relating to the Company, and you in
fact do so, the Company agrees that it will fully and promptly reimburse you for
any reasonable and documented travel and lodging expenses incurred by you in
connection with providing such services, any reasonable attorney fees you incur
in such regard and will pay you $500 per hour for your time.

822 Bishop Street Honolulu, Hawaii 96812 p (808) 525-6611 f (808) 525-6652
alexanderbaldwin.com



--------------------------------------------------------------------------------

LOGO [g621311g98q08.jpg]

This Letter Agreement also confirms that, between the date of this Letter
Agreement and November 15, 2018 (or your applicable employment termination date,
if earlier), you will be expected to devote to the Company the normal business
time and attention that is required during regular business hours and/or regular
business days to fulfill your role as the Company’s Chief Financial Officer;
provided, however, you will not be required to report to the Company’s main
office on a daily basis.

This Letter Agreement also confirms that the Company will pay directly or
reimburse you for the first $7,500 of advisor fees incurred by you in connection
with the negotiation of this Letter Agreement and the attached Release.

By my signature below, the Company and I confirm that I, as the SVP – Human
Resources, have been duly authorized by the Company’s CEO and the Compensation
Committee to enter into this Letter Agreement with you.

By your signature below, you hereby confirm your intent to complete your
resignation from the position of Executive Vice President and Chief Financial
Officer of the Company, and from any and all other positions you hold with the
Company or any of its subsidiaries and affiliates, effective as of the
Resignation Date, based on and in reliance on the Company’s commitments to you
as set forth in this Letter Agreement.

Very truly yours,

 

  By  

/s/ Son-Jai Paik

    Son-Jai Paik     Senior Vice President, Human Resources

Agreed & Accepted:

 

/s/James E. Mead     September 6, 2018 James E. Mead     Date

822 Bishop Street Honolulu, Hawaii 96812 p (808) 525-6611 f (808) 525-6652
alexanderbaldwin.com



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS

This Waiver and Release of Claims agreement (this “Release”), as referenced in
the letter agreement (the “Letter Agreement”), dated September 6, 2018, between
Alexander & Baldwin, Inc. (the “Company”) and James E. Mead (“you”) (and to
which this Release is attached), is between the Company and you.

 

1.

You acknowledge that by reason of your position with the Company, you have had
access to information of a confidential or sensitive nature. Subject to
Section 13, you represent that you have held all such information confidential
and agree that you will continue to do so, except as required by subpoena or
court process, in which event you agree that you will provide the Company
sufficient written notice to contest such subpoena or court process; provided,
however, this Section 1 does not waive your rights to enforce the terms of the
Letter Agreement or this Release in an action, arbitration or proceeding.

 

2.

Subject to Section 13, you agree that you will not disparage or speak negatively
about the Company, its related companies, their respective products or services,
and their respective shareholders, directors, officers, employees, agents,
partners, representatives, or investors; provided, however, this Section 2 does
not (i) waive your rights to enforce the terms of the Letter Agreement or this
Release in an action, arbitration or proceeding, or (ii) limit your ability to
respond truthfully to any statement about you made by the Board, the Board
Committees or the Company’s directors or officers. The Company agrees to
instruct the Board, its Board Committees and the Company’s directors and
officers, subject to Section 13, not to disparage or speak negatively about you.

 

3.

You understand and agree that, on or before the earlier of the Resignation Date
(as defined in the Letter Agreement) or three days after any earlier date your
employment with the Company terminates, you will turn over to such person as
identified or directed by your supervisor or other Company management personnel,
all Company files, memoranda, records and other documents, physical or personal
property and keys belonging to the Company, provided that it is agreed you may
retain copies of the Employment Agreement (as defined in the Letter Agreement)
your equity-based award agreements, the Letter Agreement, this Release and any
other documents or data relating to your compensation or benefits or employment
as an EVP-CFO of the Company, and your personal files, including, without limit,
any contact information and other files you had prior to joining the Company or
that relate to any non-Company boards you are currently on. You shall also be
allowed to retain your current laptop and computer monitor only after the
Company transfers to its possession and permanently deletes all Company property
and confidential information from such devices.

 

4.

In exchange for, and expressly conditioned on the Company making the payments
provided for in the Letter Agreement and otherwise honoring your rights under,
and complying with the terms of, the Letter Agreement, and in consideration of
the understandings as set forth in this Release and the Letter Agreement, and
subject to the exceptions expressly provided below, you hereby release, and
forever discharge the Company and its subsidiaries and affiliates, and their
respective directors, officers, managers, members, employees, trustees, agents,
representatives, successors and assigns, from any and all claims, charges,
demands, damages and causes of action of whatsoever kind (including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e, et seq., the Age



--------------------------------------------------------------------------------

    

Discrimination in Employment Act, 29 U.S.C. § 621, et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 701, et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq., the Hawaii Whistleblowers’ Protection Act, H.R.S.
Chapter 378-61, et seq., the Hawaii Employment Practices Law, H.R.S. Chapter 378
and the Hawaii Civil Rights Act, H.R.S. Chapter 368), you now have, ever had or
will have in the future, known or unknown, arising out of your employment with
or 2018 separation from employment with the Company, other than vested benefits,
if any, under Company benefit plans and any of the amounts payable to you under,
or rights provided to you under, the Letter Agreement.

 

    

The above release includes, but is not limited to, claims under all state,
federal, and local laws, and Company policies and documents other than this
Release. You agree that claims under the Federal Age Discrimination in
Employment Act, 29 U.S.C. Sec. 621 et seq., as amended, are expressly waived.

 

    

Notwithstanding the above, nothing in this Section 4 or this Release shall
adversely impact, or preclude you from enforcing, your rights to the agreed-on
payments and other rights expressly provided for or referred to in the Letter
Agreement.

 

  a.

Nothing herein waives any claims or rights which may arise after the date of
execution hereof.

 

  b.

You acknowledge and agree that you have twenty-one (21) days from your
Resignation Date (or, if earlier, the termination of your employment by the
Company other than for “Cause,” as defined in the Letter Agreement), to review
and consider this Release. You may accept and sign this Release any time during
this twenty-one (21) day period. However, if you do so, you are (i) voluntarily
waiving your right to review this Release for twenty-one (21) days and
(ii) should only do so if the Company has not induced you to waive this period
by fraud, misrepresentation, threat to withdraw or alter the offer prior to the
expiration of the twenty-one (21) day period.

 

  c.

For seven (7) days following the execution of this Release by you, you shall
have the right to revoke this Release, and this Release shall not be effective
until the expiration of this 7-day period. To revoke your execution of this
Release, you must do so in writing to me before the expiration of this 7-day
period.

 

  d.

You acknowledge and agree that the Company has advised you that you may consult
with an attorney prior to execution of this Release, you have consulted with an
attorney and you are entering into this Release freely, knowingly and
voluntarily.

 

  e.

You acknowledge that you are receiving at least one payment to which you are not
otherwise entitled in exchange for signing this Release.

Page 2 of 6



--------------------------------------------------------------------------------

5.

In consideration for, among other terms, the above release of claims by you
(subject to certain exceptions as stated above), the Company, on behalf of
itself and its subsidiaries and affiliates (together with the Company, the “A&B
Group”), voluntarily releases and forever discharges you from all claims that,
as of the date when the Company signs this Release, the Company (or any such
subsidiary or affiliate) had or claimed to have or, prior to that date, ever had
or claimed to have had against you, including, without limit, any claims
relating to your employment by and termination of employment with the Company,
except that this release:

 

  a.

shall not apply to any claims against you relating to or arising out of any act
of fraud, intentional misappropriation of funds, embezzlement or any other
action with regard to any member of the A&B Group that constitutes a felony
under any federal or state statute committed or perpetrated by you during the
course of your employment with the Company or the A&B Group,

 

  b.

shall not apply to any claims against you relating to or arising out of any
intentional misconduct or the material breach of your fiduciary duty occurring
during the course of your employment with the Company or the A&B Group,

 

  c.

shall not apply to any claims that may not be released by the Company under
applicable law,

 

  d.

shall not affect the Company’s rights to enforce this Release,

 

  e.

shall not affect your continuing obligations (if any) to the Company under the
Employment Agreement, and

 

  f.

shall not apply to withholding taxes due from you.

 

6.

You acknowledge and represent that, other than the payments and rights provided
for or referenced in the Letter Agreement (including, without limit, your
ongoing D&O insurance and indemnification coverage rights), the Company has paid
or provided you all salary, wages, bonuses, accrued vacation/paid time off,
leave, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to you, if applicable, for
services rendered. You further acknowledge and represent that you have received
any statutory leave to which you were entitled or which you requested, if any,
and that you did not sustain any workplace injury during your employment with
the Company.

 

7.

In connection with all matters relating to this Release, neither party admits
that it has acted in any way unlawfully as to the other party. The releases are
given for the purpose of making a full, final and amicable resolution of each
party’s obligations to the other.

 

8.

Any dispute regarding any aspect of the Letter Agreement or this Release or any
act which allegedly has or would violate any provision of the Letter Agreement
or this Release (“arbitrable dispute”) will be submitted to arbitration in
Hawaii conducted by Dispute Prevention & Resolution, Inc. (“DPR”) before an
experienced employment arbitrator licensed to practice law in Hawaii and
selected in accordance with the rules of DPR as the exclusive remedy for such
claim or dispute. Should any party to this Release hereafter institute any legal
action or administrative proceeding against the other with respect to any Claim
waived by this Release or to pursue any arbitrable dispute by any method other
than said arbitration, the responding party, if it prevails, shall be entitled
to recover from the initiating party all damages, costs, expenses, and
attorneys’ fees incurred as a result of such action.

Page 3 of 6



--------------------------------------------------------------------------------

9.

Should any of the provisions herein be determined to be invalid, it is agreed
that this shall not affect the enforceability of other provisions herein. The
parties agree that this Release may not be amended or modified except by a
written document signed by both parties.

 

10.

Should either party institute any action or proceeding to enforce any provision
hereof or for damages by reason of any alleged breach of any provision of this
Release, or for a declaration of such party’s rights or obligations hereunder or
to set aside any provision hereof, or for any other judicial remedy, each party
shall pay its own attorney fees and expenses, provided that, if you prevail, in
whole, you shall be entitled to be reimbursed by the Company for all reasonable
costs and expenses incurred, including, but not limited to, all reasonable
attorneys’ fees and expenses for the services rendered in connection with such
action, arbitration or proceeding.

 

11.

This Release shall be binding upon, and inure to the benefit of, the Company,
its successors and/or assigns, and upon you and upon your respective heirs,
administrators, representatives, executors, successors and assigns.

 

12.

It is understood and agreed by both parties that this Release represents a
compromise and settlement between the parties hereto, and that nothing contained
in this Release shall be construed as an admission of liability by or on behalf
of either party by whom liability is expressly denied.

 

13.

This Release does not prohibit or restrict you, the Company, or any other person
or entity from (i) initiating communications directly with, cooperating with,
providing relevant information, or otherwise assisting in an investigation by
(A) the U.S. Securities and Exchange Commission (“SEC”), or any other
governmental, regulatory, or legislative body, or self-regulatory body,
regarding a possible violation of any Federal or State law, in each case,
without advance notice to the Company; or (B) the U.S. Equal Employment
Opportunity Commission or any other governmental authority with responsibility
for the administration of fair employment practices laws regarding a possible
violation of such laws; (ii) responding to any inquiry from any such
governmental, regulatory, or legislative body or official or governmental
authority; or (iii) participating, cooperating, testifying, or otherwise
assisting in any governmental action, investigation, or proceeding relating to a
possible violation of any such law, rule or regulation.

Pursuant to 18 U.S.C. § 1833(b), you understand that you will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (i) is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to your attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. You
understand that if you file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding if
you (x) file any document containing the trade secret under seal, and (y) do not
disclose the trade secret, except pursuant to court order. Nothing in this
Release, or any other agreement that you have with the Company, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section.

Page 4 of 6



--------------------------------------------------------------------------------

14.

This Release, along with the Letter Agreement, contains the entire understanding
of the parties hereto, and, together, fully supersede any and all prior
agreements or understandings pertaining to the subject matters of this Release
except to the extent expressly referenced in this Release or the Letter
Agreement. Each of the parties hereto acknowledge that no party or agent of any
party has made any promise, representation or warranty whatsoever, either
express or implied, not contained herein or in the Letter Agreement concerning
the subject matters of this Release or the Letter Agreement to induce any other
party to execute this Release, and each of the parties to this Release
acknowledge that it has not executed this Release in reliance of any such
promises, representations or warranties not specifically contained in this
Release or the Letter Agreement.

 

15.

You and the Company expressly understand and acknowledge that this Release may
be pleaded as a defense to, and may be used as the basis for an attempted
injunction against any action, suit, administrative or other proceeding which
may be instituted, prosecuted or attempted as a result of an alleged breach of
this Release by either party.

 

16.

In the event you willfully violate any provision of this Release which causes
the Company to suffer harm, the Company will have the right to terminate this
Release without any obligation to make further payment to you.

 

17.

This Release shall not be effective unless and until you execute and return one
of the two originals hereof executed by the Company and the seven (7) day
revocation period, as described in Section 4(c) herein, has lapsed without a
revocation of this Release by you. The Company expressly agrees that it may not
at any time after the Letter Agreement is signed revoke this Release or modify
any of the terms hereof.

 

18.

This Release shall be deemed to have been entered into in the State of Hawaii
and shall be construed and interpreted in accordance with the laws of the State
of Hawaii.

If this Release is satisfactory to you, please sign and return the original of
this Release to me. The time limit for acceptance of this Release is twenty-one
(21) days from the Resignation Date (as defined in the Letter Agreement) (or the
date of termination of employment by the Company

Page 5 of 6



--------------------------------------------------------------------------------

other than for “Cause,” if earlier than the Resignation Date). A signed
duplicate original of this Release is enclosed for your records.

We wish you the best in your future endeavors.

 

Very truly yours,

/s/ Son-Jai Paik

Son-Jai Paik Senior Vice President, Human Resources Dated: September 6, 2018

 

UNDERSTOOD AND AGREED:

 

JAMES E. MEAD

 

Dated:

 

 

Page 6 of 6